Title: To Alexander Hamilton from Peter Colt, 8 September 1793
From: Colt, Peter
To: Hamilton, Alexander



Paterson [New Jersey] 8th Sepr. 1793
Sir,

Yesterday Mr. Binks handed me your favour, without date, accompanied with one from Mr. Cay of the 2d Instant. That to me had been broken open & Sealed again, which did not give me a very favourable impression of the bearer. Mr. Binks claims to have been at the head of a considerable Business, and to have received three Guineas ⅌ Week as a compensation in England. He had formed expectations of geting better pay here. It appears to me that the Society have no means of employing, usefully, Such a person as Binks claims to be without Mr. Pearce or Mr. Marshall as discharged. The other two Men I supposed might have been usefull to Marshall; as one was a white Smith, & the other a Carpentiere—the smith is much wanted at this time, as the one Marshall has hitherto employed has left him the week past. I sent them with a note to mr Marshall, who unfortunately was unwell & did not see them. He called early this morning at the Tavern where they put up & they were all gone for New York.
We are pushing forward the work at the Canal & dam as well as Marshalls Mill. Yesterday we put the Flood Gates in the Rock at Garritse’s Gap—& I think the canal thro’ the rock will be compleated before the end of this month. We have the dam at the highth of the proposed Canal from thence to the mill—that is to the bottom of the Canal. I hope by the end of the month to compleat the dam & the Canal to No. 14. We shal then only have to carry it along the side of the hill to the Mill; which will be a work of no great expence, as it respects either time or Money. If the person who has engaged to Staunch the dam & Canal does not deceive me as to his abilities & knowledge in this particular Business, I feel confident we Shall get full possession of the waters of the Passaick this fall.
I am with the greatest consideration   Sir   your most obt. & very humb Servt

P. Colt
Alexr. Hamilton Esquire

